DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Sato (US 2012/0182450 Sato el al) in view of Nakamura (US 2014/0218599).
Regarding claim 1, Sato discloses an image sensor chip (solid state imaging device) (Sato, fig. 2), comprising:
an active pixel array (pixel array unit 1) (Sato, fig. 2); and
a column analog digital conversion block (combination of image column CDS processing unit 3-1 and temperature column CDS processing unit 3-2) comprising a dummy analog-to-digital converter (ADC) (temperature column CDS processing unit 3-
wherein the dummy ADC (temperature column CDS processing unit 3-2) is configured to convert a temperature voltage (temperature voltage from temperature sensor 8) into a second digital signal (digital temperature signal) (Sato, figs. 2, 5, par [0031, 0048, 0061], and claim 6, wherein temperature column CDS processing unit 3-2 digitizes temperature voltage from temperature sensor 8).
However, Sato does not disclose the second digital signal is used to control an internal voltage generator.
On the other hand, in the same endeavor, Nakamura discloses the second digital signal (digital signal of temperature sensor 23) is used to control an internal voltage generator (combination of power supply section 29 and power supply battery 30) (Nakamura, figs. 3, 4, 10, par [0114-0119], wherein digital signal of temperature sensor 23 is used to control combination of power supply section 29 and power supply battery 30 so as to  supply voltage settings Vb, Vd, or Ve).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Nakamura into the chip by Sato so as to achieve the invention as claimed because such incorporation prevents image degradation due to noise (Nakamura, par [0006]).
claim 2, Sato and Nakamura disclose aforementioned limitations of the parent claim. Additionally, Sato discloses:
the dummy ADC (temperature column CDS processing unit 3-2) comprises a comparator (comparator PA) configured to compare a ramp signal (reference voltage VF) with the temperature voltage (temperature voltage from temperature sensor 8) and to generate a comparison signal (a comparison signal from output terminal of the comparator PA) (Sato, figs. 2, 5, par [0031, 0048, 0049, 0061], and claim 6, wherein temperature column CDS processing unit 3-2 generates a comparison signal from output terminal of the comparator PA).
Regarding claim 3, Sato and Nakamura disclose aforementioned limitations of the parent claim. Additionally, Sato discloses:
a ramp signal generator (a reference voltage generation unit 6) configured to generate the ramp signal (reference voltage VF) and to supply the ramp signal to the dummy ADC (temperature column CDS processing unit 3-2) (Sato, figs. 2, 5, par [0026, 0031, 0048, 0049, 0061], and claim 6, wherein reference voltage VF generated by reference voltage generation unit 6 is supplied to temperature column CDS processing unit 3-2).
Regarding claim 4, Sato and Nakamura disclose aforementioned limitations of the parent claim. Additionally, Sato discloses:
a selection circuit (driver 9) configured to output one of an external voltage (a voltage Vs) and the temperature voltage (temperature voltage from temperature sensor 8/Vt) (Sato, figs. 2, 5, par [0026, 0031, 0061], wherein driver 9 causes output of a voltage Vs or Vt), and

Regarding claim 5, Sato and Nakamura disclose aforementioned limitations of the parent claim. Additionally, Sato discloses:
a switch signal generator (transistor Tcp) configured to control an operation of the dummy ADC (temperature column CDS processing unit 3-2) (Sato, figs. 2, 5, par [0048, 0049, 0055, 0061], wherein transistor Tcp controls an operation of temperature column CDS processing unit 3-2).
Regarding claim 6, Sato and Nakamura disclose aforementioned limitations of the parent claim. Additionally, Sato discloses:
a temperature sensor (temperature sensor 8) configured to generate the temperature voltage (Vt) (Sato, figs. 2, 4, par [0026]).
Regarding claim 7, Sato and Nakamura disclose aforementioned limitations of the parent claim. Additionally, Sato discloses:
the dummy ADC (temperature column CDS processing unit 3-2) further comprises a counter (up/down counter UD) configured to generate feedback information (output signal of up/down counter UD) in response to the comparison signal (comparison signal from output terminal of the comparator PA) (Sato, figs. 2, 5, par 
Regarding claim 8, Sato and Nakamura disclose aforementioned limitations of the parent claim. Additionally, Sato discloses:
the selection circuit (driver 9) configured to output one of an external voltage (a voltage Vs), internal voltages (comparative voltage by unit 7) and the temperature voltage (temperature voltage from temperature sensor 8/Vt) (Sato, figs. 2, 5, par [0026], wherein driver 9 outputs a voltage Vs, comparative voltage by unit 7, and temperature voltage from temperature sensor 8/Vt), and
wherein the comparator (comparator PA) is configured to compare one of the external voltage (voltage Vs), the internal voltages and the temperature voltage (temperature voltage from temperature sensor 8/Vt) with the ramp signal (reference voltage VF), and to generate the comparison signal (comparison signal from output terminal of the comparator PA) (Sato, figs. 2, 5, par [0031, 0048, 0049, 0055, 0061], and claim 6, wherein comparator PA compares voltage Vs or Vt with reference voltage VF and generates the comparison signal from output terminal of the comparator PA).
Regarding claim 9, Sato and Nakamura disclose aforementioned limitations of the parent claim. Additionally, Nakamura discloses
the internal voltage generator (combination of power supply section 29 and power supply battery 30) configured to generate the internal voltages (sig2, sig3, and sig4) using the external voltage (external voltage at terminal 15) (Nakamura, figs. 2-4, 10, par [0041, 0066-0073], wherein external voltage at terminal 15is converted into signals sig2, sig3, and sig4).

Regarding claim 10, Sato and Nakamura disclose aforementioned limitations of the parent claim. Additionally, Sato, in a different embodiment, discloses:
the switch signal generator (combination of transistor Tcp and selector K2) is configured to control the operation of the dummy ADC (temperature column CDS processing unit 3-2) by controlling a plurality of switches (transistor Tcp and selector K2) (Sato, figs. 2, 5, 12, par [0048, 0049, 0055, 0061, 0092], wherein transistor Tcp and selector K2 are controlled for an operation of temperature column CDS processing unit 3-2).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Sato into the chip by Sato and Nakamura so as to achieve the invention as claimed because such incorporation improves accuracy of temperature measurement by selecting a desired temperature sensor (Sato, par [0092-0093]).
Claims 11, 14, and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nakamura (US 2014/0218599) in view of Gomi (US 2015/0333758 to Gomi et al).
Regarding claim 11, Nakamura discloses an image processing system (camera) (Nakamura, figs. 2-4), comprising:

an image sensor chip (combination ASIC 21, image sensor 22 and temperature sensor 23) configured to receive an external voltage (voltage sig2) from the external voltage supply device (combination of DC/DC converter 29a and battery 30) at a first terminal (terminal for sig5) of the image sensor chip and temperature voltage (temperature voltage) from a temperature sensor (temperature sensor 23) (Nakamura, fig. 4, wherein combination ASIC 21, image sensor 22 and temperature sensor 23 receives voltage sig2 from combination of DC/DC converter 29a and battery 30 and temperature voltage from temperature sensor 23); and
an application processor (regulators 29b-29f) configured to connect to the image sensor chip (combination ASIC 21, image sensor 22 and temperature sensor 23) and the external voltage supply device (combination of DC/DC converter 29a and battery 30) (Nakamura, fig. 4),
wherein the image sensor chip (combination ASIC 21, image sensor 22 and temperature sensor 23) is configured to generate feedback information (control commands/instructions) based on the temperature voltage (temperature voltage from temperature sensor 23 to ASIC 21) and to transmit the feedback information (control commands) to the application processor (regulators 29b-29f) at a second terminal (second terminal for control commands) of the image sensor chip (Nakamura, figs. 2-4, par [0048, 0068, 0081], wherein combination ASIC 21, image sensor 22 and temperature sensor 23 generates and indirectly sends control commands to regulators 29b-29f based on temperature voltage from temperature 23).

On the other hand, in the same endeavor, Gomi discloses the application processor (application processor 601) is configured to transmit a voltage control signal (signal from application processor 601 to PMIC 606) directly (directly) to the external voltage supply device (combination of battery 605 and PMIC 606) based on the feedback information (signal output from mode determination unit, i.e. mod signal) (Gomi, figs. 6, 7, abstract, par [0070, 0089], wherein application processor 601 transmits voltage control signal, i.e. signal from application processor 601 to PMIC 606, directly to combination of battery 605 and PMIC 606 based on mod signal).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Gomi into the system by Nakamura so as to achieve the invention as claimed because such incorporation reduces consumed power by appropriately controlling the operating frequency based on temperature comparision (Gomi, par [0133]).
Regarding claim 14, Nakamura and Gomi disclose aforementioned limitations of the parent claim. Additionally, Nakamura discloses:
the external voltage supply device (combination of DC/DC converter 29a and battery 30) is configured to adjust the external voltage (voltage sig2) in response to the voltage control signal (sig9) (Nakamura, fig. 4, par [0068, 0072], wherein voltage sig2 is adjusted by combination of DC/DC converter 29a and battery 30 in response to sig9 
Regarding claim 16, Nakamura and Gomi disclose aforementioned limitations of the parent claim. Additionally, Nakamura discloses:
the temperature sensor (temperature sensor 23) is disposed outside of the image sensor chip (image sensor 22) (Nakamura, figs. 2-4, par 0048). 
Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2014/0218599) and Gomi (US 2015/0333758 to Gomi et al) in view of Sato (US 2012/0182450 Sato el al).
Regarding claim 13, Nakamura and Gomi disclose aforementioned limitations of the parent claim. However, Nakamura and Gomi do not disclose:
the image sensor chip is configured to compare the temperature voltage with a ramp signal and to generate feedback information based on a comparison result.
On the other hand, in the same endeavor, Sato discloses
the image sensor chip (solid state imaging device) is configured to compare (by comparator PA) the temperature voltage (voltage from temperature sensor 8) with a ramp signal (reference voltage VF/vf2) and to generate feedback information (information from U/D counter) based on a comparison result (result at output of comparator PA) (Sato, figs. 2, 5, par [0027, 0031, 0048, 0049, 0060-0061], wherein the solid state imaging device having the comparator PA compares voltage from temperature sensor 8a with reference voltage VF/Vf2 and generates information from U/D counter based on result at output of comparator PA).

Regarding claim 15, Nakamura and Gomi disclose aforementioned limitations of the parent claim. However, Nakamura and Gomi do not disclose:
the temperature sensor is disposed inside of the image sensor chip.
On the other hand, in the same endeavor, Sato discloses:
the temperature sensor (temperature sensor 23) is disposed inside of the image sensor chip (image sensor 22) (Sato, fig. 1).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Sato into the system by Nakamura and Gomi so as to achieve the invention as claimed because such incorporation improves accuracy of temperature measurement (Sato, par [0005]).
Regarding claim 17, Nakamura and Gomi disclose aforementioned limitations of the parent claim. However, Nakamura and Gomi do not disclose:
wherein the image sensor chip comprises an active pixel array and a column analog digital conversion block, and
wherein the column analog digital conversion block is configured to convert correlated double sampled pixel signals received from the active pixel array into first digital signals and to convert the temperature voltage into a second digital signal.
On the other hand, in the same endeavor, Sato discloses:

wherein the column analog digital conversion block (combination of image column CDS processing unit 3-1 and temperature column CDS processing unit 3-2) is configured to convert correlated double sampled pixel signals (signals Vs) received from the active pixel array (pixel array unit 1) into first digital signals and to convert the temperature voltage (temperature voltage Vt) into a second digital signal (Sato, fig. 2, par [0026, 0031, 0048, 0061], and claim 6, wherein image column CDS processing unit 3-1 digitizes pixel signals from pixel array unit 1 and wherein temperature column CDS processing unit 3-2 digitizes temperature voltage from temperature sensor 8).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Sato into the system by Nakamura and Gomi so as to achieve the invention as claimed because such incorporation improves accuracy of temperature measurement (Sato, par [0005]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN H LE/Examiner, Art Unit 2697          


/LIN YE/Supervisory Patent Examiner, Art Unit 2697